             Case 3:19-cv-01467-EMC Document 40 Filed 09/10/19 Page 1 of 2

1    Amy L. B. Ginsburg (275805)
2
     Kimmel & Silverman, P.C.
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    teamkimmel@creditlaw.com
     Attorney for Plaintiff
6

7                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
8

9
     ALAN LAUGHLIN,            §
                               §
10            Plaintiff,       §                   Civil Action No. 3:19-cv-01467-EMC
                               §
11             v.              §
12   KOHL’S DEPARTMENT STORES, §
     INC.,                     §
13                             §
14            Defendant.       §
                               §
15

16
                               NOTICE OF SETTLEMENT
17
     TO THE CLERK:
18
     NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
19
     reached settlement. The parties anticipate filing a stipulation of dismissal of this
20
     action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.
21

22
     Dated: September 10, 2019               By: /s/ Amy L. B. Ginsburg
23                                             Amy L. B. Ginsburg, Esquire
                                               Kimmel & Silverman, P.C.
24
                                               30 E. Butler Pike
25                                             Ambler, PA 19002
                                               Phone: (215) 540-8888
26                                             Fax: (877) 788-2864
27                                             Email: aginsburg@creditlaw.com

28                                           -1-

                                      NOTICE OF SETTLEMENT

                                                                            3:19-cv-01467-EMC
27
            Case 3:19-cv-01467-EMC Document 40 Filed 09/10/19 Page 2 of 2

1

2
                            CERTIFICATE OF SERVICE
3
                 I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and
4

5    correct copy of the Notice of Settlement in the above-captioned matter, upon the
6
     following via CM/ECF system:
7
                                    Vincent P. Rao, Esquire
8                                Kelley, Drye and Warren, LLP
9
                                        1 Jefferson Road
                                     Parsippany, NJ 07054
10                                   vrao@kelleydrye.com
                                    Attorney for Defendant
11

12

13
     Dated: September 10, 2019             By: /s/ Amy L. B. Ginsburg
14                                           Amy L. B. Ginsburg, Esquire
15
                                             Kimmel & Silverman, P.C.
                                             30 E. Butler Pike
16                                           Ambler, PA 19002
                                             Phone: (215) 540-8888
17
                                             Fax: (877) 788-2864
18                                           Email: aginsburg@creditlaw.com
19

20

21

22

23

24

25

26

27

28                                         -2-

                                    NOTICE OF SETTLEMENT

                                                                        3:19-cv-01467-EMC
27
